In a proceeding pursuant to CPLR article 78, the County of Nassau and Donald Eisenberg appeal from an order of the Supreme Court, Nassau County, entered December 14, 1979, which (1) denied their motion to vacate a default judgment entered against them and for leave to submit an answer and (2) adhered to the judgment. Leave to appeal is hereby granted by Mr. Justice Weinstein. Order reversed, without costs or disbursements, and motion granted. Appellants’ time to serve an answer is extended until 20 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof. Appellants established that their default in answering was excusable and was not willful. Furthermore, they set forth a meritorious defense i;o the proceeding (see Bishop v Galasso, 67 AD2d 753). Thus, the default should be vacated. Rabin, J. P., Gulotta, O’Connor and Weinstein, JJ., concur.